CCA 37448. Review granted on the following issues:
*22WHETHER THE AFCCA ERRED IN FINDING THAT ILLEGAL CONFINEMENT CREDIT, AWARDED PURSUANT TO ARTICLE 13, UCMJ, CANNOT BE APPLIED TOWARDS A PUNITIVE DISCHARGE.
WHETHER THE AFCCA ERRED BY FAILING TO GIVE MEANINGFUL RELIEF WHERE APPELLANT HAD 445 DAYS OF ILLEGAL PRETRIAL CONFINEMENT CREDIT IN EXCESS OF HIS APPROVED SENTENCE TO CONFINEMENT.
Briefs will be filed under Rule 25. Appellant’s brief shall be filed within 15 days of the date of this order. Appellee’s brief shall be filed within 15 days of the filing of Appellant’s brief. Appellant may file a reply brief within 5 days of the filing of Appellee’s brief. It is further ordered that the above-entitled action be called for hearing on the 21st day of April, 2011. This hearing will commence immediately following the hearing in United States v. Hull, No. 11-0131/AF.